DETAILED ACTION
This Non-final action is responsive to the following communications: application filed on 11/30/2021.
Claims 1-16 are pending. Claims 1 and 9 are independent.

Examiner Notes
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04 “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
4.	See Application Data Sheet (ADS) for Domestic priority details.
Information Disclosure Statement
5.	Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 11/30/2021.  This IDS has been considered.

Applicant is requested to check other claim informality, language issues (e.g. antecedent issues, redundant limitation issues, grammar issues) for all claims (if applicable) to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard. Applicant is further requested to check congruence with CON application # 6740491 disclosure and details (if applicable).

Claim Interpretation – 112(f) not invoked for Claims 1-8
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following limitations are not interpreted as invoking 112(f):
(1) “…a controller…configured to….” Claim 1, line 9);
(2) “…controller…configured to….” (Claims 2-8)
Apparatus claims 1-8, which are being rejected under 112(a) written description (see next section)  for lacking adequate description of the structure is unrelated to means-plus-function language. Applicant’s claims are not being interpreted not to  invoke 112(f).
Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 (and dependent claims inclusive of claims 2-8) above fails to comply with the written description requirement. Because the claim recites terms and functional limitations: without having adequate support for corresponding structure(s) in the specification. 
See claim language analysis in the following: 
Claim 1. A memory device, comprising: 
bit lines; a cell array comprising strings, each of the strings comprising memory cells, a select cell coupled to a respective one of the bit lines, and a dummy cell between the select cell and the memory cells; (associated disclosed hardware is well known in the art and does not relate to hardware specifics of the controller)
a select line coupled to the select cells; a dummy word line coupled to the dummy cells; word lines each coupled to a respective row of the memory cells; and  (associated disclosed hardware is well known in the art)
a controller coupled to the cell array and configured to (generic controller which uses a conceptual means type approach to show pure functional results. See cited arts below for adequate hardware disclosure): 
drive a voltage on the dummy word line from a first level to a second level lower than the first level;  (Requires distinct voltage generators and drivers. (limitation is directed to precharge stage or, preprogram prep stage requires pre-pulse voltage generator, voltage controlling hardware, precharge circuitry, selection hardware for selective voltage application  that works in conjunction with the controller. See cited arts below for adequate hardware disclosure)
drive a voltage on the select line from the first level to the second level, such that the voltage on the select line reaches the second level after the voltage on the dummy word line reaches the second level; and  (Limitation requires specific hardware e.g. voltage ramp-down circuit, word line voltage generator, bit line voltage generator, program circuitry, voltage controller, timing control hardware, other management engines to implement the sequencing, and selection hardware. See cited arts below for adequate hardware disclosure)
after the voltage on the select line reaches the second level, drive a voltage on a selected word line of the word lines from the second level to a third level higher than the first level to program the memory cells coupled to the selected word line. (Limitation requires specific hardware e.g. voltage ramp-down circuit, voltage generator, program circuitry, voltage controller, timing control hardware, other management engines to implement the sequencing, and selection hardware. See cited arts below for adequate hardware disclosure).
Claim 2. The memory device of claim 1, wherein the controller is further configured to drive an unselected bit line of the bit lines coupled to a program inhibited string of the strings from the first level to the second level, such that the voltage on the unselected bit line reaches the second level after the voltage on the select line reaches the second level. (Limitation requires specific hardware e.g. voltage inhibition circuitry, drivers, voltage generators, selectors, timing circuitry for precise control of applied voltages. See cited arts below for adequate hardware disclosure)
Claim 3. The memory device of claim 2, wherein the controller is further configured to drive the voltage on the selected word line from the second level to the third level after the voltage on the unselected bit line reaches the second level. (see Above. See cited arts below for adequate hardware disclosure)
Claim 4. The memory device of claim 2, wherein the controller is further configured to simultaneously drive the voltages on the dummy word line, the select line, and the unselected bit line from the second level to the first level before driving the voltage on the dummy word line from the first level to the second level. (see Above. See cited arts below for adequate hardware disclosure)
Claim 5. The memory device of claim 1, wherein the controller is further configured to drive the voltage on the dummy word line from the second level to a fourth level higher than the first level when driving the voltage on the selected word line from the second level to the third level. (see Above. See cited arts below for adequate hardware disclosure)
Claim 6. The memory device of claim 5, wherein the fourth level is lower than the third level. (see Above. See cited arts below for adequate hardware disclosure)
Claim 7. The memory device of claim 1, wherein the controller is further configured to drive a voltage on an unselected word line of the word lines from the second level to a fifth level lower than the third level when driving the voltage on the selected word line from the second level to the third level. (see Above. See cited arts below for adequate hardware disclosure)
Claim 8. The memory device of claim 1, wherein the second level is ground. (see Above. See cited arts below for adequate hardware disclosure)
Claims 1-8 recite functions that have no limits and covers every conceivable means for achieving the stated function in each of the limitations highlighted above. That is, the Applicant fails to provide corresponding structure or acts that one of ordinary skill in the art would be able to determine its structural or functional equivalence. Without being able to determine this, how would one of ordinary skill in the art have the requisite notice that to infringe on the claim. 
For example, see US10153051B1 Fig. 1-Fig. 9 and associated disclosure which describes sufficient hardware, controller components, cell/ string “hooks” to perform program operations and bias control and application scheme.
Similarly, see the following patent documents that has sufficient components described in the disclosure:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The recited method steps in these apparatus claims are unlinked to any recognizable circuit, but instead are pure functional claim limitations performable by “controller” included in the memory device. To be supported by adequate written description, however, applicant must describe not just what the “controller” do, but must describe what these circuits uniquely have to perform the novel function because a description of what something does, rather than what it is, usually does not suffice. See University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 923 (Fed. Cir. 2004). The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purported to be described. Id. (internal citations omitted). The detailed identity of an invention must be conveyed. Id.
The term “controller” have not been described such that a person having ordinary skill in the art would visualize or recognize the identity of the circuit by either their device labels or by their functions. The “controller” is too generic and would not have been recognized as known structures. See Technology Licensing Corp. v. Videotek, Inc., 545 F.3d 1316, 1339 (Fed. Cir. 2008).
Drawings and figures do not show any controller or/ and specific hardware that works in conjunction with controller to perform the tasks (see above). Disclosure para [0006], [0020], or [0023], [0025] teaches controller is a generic “means” or “conceptual box” type means without definite architecture that perform numerous tasks. “Controller”  is described in terms of what it does, rather than what it is or what it uniquely has to perform the claimed function. It is not clear what “controller” encompasses and disclosure fails to show any circuitry besides showing a conceptual box. Spec fails to show any specific hardware associated with “controller”.  Specification does not appear to set forth corresponding structure(s) for the recited functions in the limitations of claims 1-8. See e.g. Fig. 1: 12 “controller” shown as “box” diagram; or, see para [0024], para [0025] controller described in a very general manner and does not disclosure hardware details. The spec also lacks to describe sufficient “hooks” in the memory cell/ string/ structure or, sufficient peripheral circuitry or sufficient controller inner components that works in conjunction with the control circuitry to perform the specific functions. 
In other words, applicant only describes a method, not the apparatus; applicant does not have support for an apparatus claim. The description in specification (para 53, 54) seems to suggest applicant’s disclosed methods are computer-implemented functional claim limitations. However, it does not appear a general purpose processor would perform the recited functions, without special programming. Further, applicant has not described the algorithm necessary to program a processor to perform this functionality.
An applicant cannot obtain greater coverage by failing to describe their invention than by describing it as the statute requires. See Halliburton Co. v. Walker, 329 U.S. 1, 13 (1946) (although superceded by statute to the extent that functional claiming is permissible through “means-plus-function” in accordance with 35 U.S.C. 112(f), using unlimited functional claiming at the point of novelty does not comply with 35 U.S.C. 112). The Federal Circuit emphasized, “The written description requirement also ensures that when a patent claims a genus by its function or result, the specification recites sufficient materials to accomplish that function,” Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352-53 (Fed. Cir. 1997). By not describing the “processor” for performing the claimed functions and by not describing the algorithm used by the processor to perform the claimed functions, applicant’s specification fails to meet the written description requirement by only describing a generic invention that it purports to claim. See Ariad, 598 F.3d at 1351. The detailed identity of what is performing the recited functionality (e.g. see details below) must be conveyed. University of Rochester, 358 F.3d at 923.
Although all claims are rejected under 112(a), written description, the examiners still consider the subject matter in making rejections based upon prior art because this written description rejection may be overcome by applicant. Cf. MPEP 2163.06.
Applicant is invited to submit patents, printed publications, evidence of sale, evidence of public use or anything otherwise publicly available that would demonstrate that, no later than the effective filing date, persons skilled in the art would be able to visualize or recognize the circuitry required to perform the functions recited. Alternately, applicant is invited to submit affidavits or declarations, along with supporting exhibits, to prove that, no later than the effective filing date, persons skilled in the art would be able to visualize or recognize the circuitry required to perform the functions recited.

Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12.	Claims 1, 5-8, 9, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  IZUMI et al. (US 2019/0189218 A1).
Regarding independent claim 1, IZUMI teaches a memory device (see Fig. 1: 10 semiconductor memory device, see Fig. 1-Fig. 12 for illustrated components and functionality), comprising: 
bit lines (Fig. 2: BL’s); 
a cell array comprising strings (Fig. 2: NS, see Fig. 4 string in SU), each of the strings comprising memory cells (e.g. Fig. 4: MT0…MT7), 
a select cell (Fig. 4: ST1) coupled to a respective one of the bit lines (Fig. 4: BL, see also Fig. 2), and 
a dummy cell (Fig. 4: UDT, LDT) between the select cell (Fig. 4: ST1) and the memory cells (Fig. 4: MT0…MT7); 
a select line coupled to the select cells (Fig. 4: 27 SGD line); 
a dummy word line coupled to the dummy cells (Fig. 4: 27 UDWL, LDWL line);  
word lines each coupled to a respective row of the memory cells (Fig. 4: WL0-WL7); and 
a controller (Fig. 1: 14) coupled to the cell array (Fig. 1: 11) and configured to: 
drive a voltage on the dummy word line (Fig. 7: LDWL/ UDWL) from a first level (precharge operation voltage with similar magnitude, see Fig. 7: VPC level) to a second level lower than the first level (Fig. 7 in context of para [0090]: VSS level during t1-t2); 
drive a voltage on the select line (Fig. 7: SGD) from the first level (precharge operation voltage with similar magnitude, see Fig. 7: VSGDH level which is slightly higher in mag and transitions through VPC level for ramp down) to the second level (Fig. 7 in context of para [0090]: VSS level during t1-t2), 
such that the voltage on the select line reaches the second level after the voltage on the dummy word line reaches the second level (Fig. 7: VSGDH being slightly higher than VPC have longer ramp down timing and it is expected to ramp down at slightly slower rate using hardware disclosed in Fig. 5  - signal lines and circuitry disclosed. In addition, it is assessed that the minor timing difference does not impact the overall function or, overall biasing scheme); and 
after the voltage on the select line reaches the second level (Fig. 7: t2), drive a voltage (Fig. 7: program voltage on selected WL) on a selected word line (Fig. 7: WLsel LMH) of the word lines from the second level (Fig. 7: VSS level) to a third level (Fig. 7: VPGM) higher than the first level (see Fig. 7) to program the memory cells coupled to the selected word line (see e.g. Fig. 7 biasing description in para [0085]-para [0103]).
Regarding claim 5, IZUMI teaches the memory device of claim 1, wherein the controller is further configured to drive the voltage on the dummy word line (Fig. 7: LDWL/ UDWL) from the second level (Fig. 7: VSS)  to a fourth level (Fig. 7: VPASS) higher than the first level (Fig. 7: VPC) when driving the voltage on the selected word line from the second level to the third level (Fig. 7: during t2-t5. See Figure 7 pulse magnitude).
Regarding claim 6, IZUMI teaches the memory device of claim 5, wherein the fourth level (Fig. 7: VPASS) is lower than the third level (Fig. 7: VPGM).
Regarding claim 7, IZUMI teaches the memory device of claim 1, wherein the controller is further configured to drive a voltage on an unselected word line (Fig. 7: WLS, LMH) of the word lines from the second level (Fig. 7: VSS) to a fifth level (Fig. VPASS) lower than the third level (Fig. 7: VPGM) when driving the voltage on the selected word line from the second level to the third level (Fig. 7: during t2-t5).
Regarding claim 8, IZUMI teaches the memory device of claim 1, wherein the second level is ground (para [0085]).
Regarding independent claim 9, IZUMI teaches a method for operating a memory device, the memory device comprising bit lines, a cell array comprising strings, 
each of the strings comprising memory cells, a select cell coupled to a respective one of the bit lines, and 
a dummy cell between the select cell and the memory cells, a select line coupled to the select cells, 
a dummy word line coupled to the dummy cells, and word lines each coupled to a respective row of the memory cells, 
the method comprising: driving a voltage on the dummy word line from a first level to a second level lower than the first level; 
driving a voltage on the select line from the first level to the second level, such that the voltage on the select line reaches the second level after the voltage on the dummy word line reaches the second level; and 
after the voltage on the select line reaches the second level, 
driving a voltage on a selected word line of the word lines from the second level to a third level higher than the first level to program the memory cells coupled to the selected word line.
(see claim 1 rejection analysis)
Regarding claim 13, IZUMI teaches the method of claim 9, further comprising driving the voltage on the dummy word line (Fig. 7: LDWL/ UDWL) from the second level (Fig. 7: VSS) to a fourth level  (Fig. 7: VPASS) higher than the first level (Fig. 7: VPC) when driving the voltage on the selected word line from the second level to the third level (Fig. 7: during t2-t5).
Regarding claim 14, IZUMI teaches the method of claim 13, wherein the fourth level is lower than the third level.
(see claim 6 rejection analysis)
Regarding claim 15, IZUMI teaches the method of claim 9, further comprising driving a voltage on an unselected word line of the word lines from the second level to a fifth level lower than the third level when driving the voltage on the selected word line from the second level to the third level. (see claim 7 rejection analysis)
Regarding claim 16, IZUMI teaches the method of claim 9, wherein the second level is ground. (see claim 8 rejection analysis).


Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
14.	At least Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No US 11,222,674 B2 . Although the claims at issue are not identical, they are not patentably distinct from each other. See claim descriptions. (Analysis not shown)

Prior Art Not Relied Upon 
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Yang-8276 ( US 2020/0168276 A1) is applicable for all claims.  Yang-8276  teaches NAND strings are in a block that is divided into vertical sub-blocks. 
Jia (US 2021/0118484 A1): Fig. 1-Fig. 5 disclosure applicable. See Fig. 4 below:

    PNG
    media_image2.png
    659
    860
    media_image2.png
    Greyscale


Zhang (US 9,887,002 B1): Fig. 1-Fig. 12 disclosure applicable for all claims.

Yang  (US 10,559,368 B1) and Li et al. (US 2019/0279726 A1) are applicable for 
independent claim 1 and claim 10:  Regarding independent claim 10, Yang teaches a memory device (Fig. 2: 300. See Fig. 4F-Fig. 4G, Fig. 9A-Fig. 9B for components and function) comprising: a bit line (Fig. 4G: 411…419); a top select line (Fig. 4G: SGD0);  a top dummy word line (Fig. 4G: DD1); word lines (Fig. 4G: WL0-WL95); 
a top select cell (e.g. Fig. 4G: SGD0 transistor with 511. see Col. 10, lines 31-38) comprising a first terminal coupled to the bit line (e.g. Fig. 4G: 411), a control terminal (e.g. Fig. 4G: gate of SGD0 transistor) coupled to the top select line (Fig. 4G: SGD0), and a second terminal (Fig. 4G: drain of SGD0 transistor); 
a top dummy cell (e.g. Fig. 4G: DD1 transistor with 501) comprising a first terminal (e.g. Fig. 4G: source of DD1 transistor) coupled to the second terminal of the top select cell (Fig. 4G: drain of SGD0 transistor), a control terminal (e.g. Fig. 4G: gate of DD1 transistor) coupled to the top dummy word line (e.g. Fig. 4G: DD1), and a second terminal (Fig. 4G: drain of DD1 transistor); a string of memory cells (e.g. Fig. 4G: cells with 501 and WL0-WL95), comprising a first terminal (e.g. Fig. 4G: source terminal of WL95 cell with 501) coupled to the second terminal of the top dummy cell (Fig. 4G: drain of DD1 transistor), control terminals coupled to the respective word lines (Fig. 4G: WL’s connected to cells), and a second terminal (e.g. Fig. 4G: drain terminal of WL0 cell with 501); and a controller (Fig. 2: 310 in context of col. 4, line 25: control circuitry), coupled to the bit line, the top select line, the top dummy word line and the word lines (see e.g. Fig. 4G in context of col. 16, lines 54-58), and 
prior to a program operation (pre program stage e.g. Fig. 9A: t2-t3), configured to apply a pre-pulse voltage (See Fig. 9A: voltage applied during pre-charge/  pre program stage) 
then sequentially apply the low voltage (Fig. 9A: 0V applied during t3-t4) to the top dummy word line (Fig. 9A: 0V applied to dummy WL during t3-t4), the top select line (Fig. 9A: 0V applied to selected SGD during t3-t4) and the with VDDSA during t3-t4) while applying the low voltage to the word lines (Fig. 9A: 0V applied to sel WL during t3-t4);
wherein the bit line is unselected during the program operation (see Fig. Fig. 9A bitline is unselected).
Yang does not explicitly teach applying non-zero pre-pulse voltage to bit line and applying low voltage to bit line while applying low voltage to word line.
Li teaches applying non-zero pre-pulse voltage to bit line (See Fig. 5: Stage 1: V3 applied to Bit Line while word line is applied with V1) and applying low voltage to bit line while applying low voltage to word line (See Fig. 5: Stage 2: V1 applied to selected Bit Line while word line is applied with V1).
Joo (US 2012/0307561 A1) : Fig. 1-Fig. 2 disclosure applicable for all claims.

    PNG
    media_image3.png
    609
    765
    media_image3.png
    Greyscale

Joo teaches dummy word lien control circuit, dummy word lines and voltage application scheme.
Yang (US 2020/0168276 A1): Fig. 5-Fig. 8 disclosure applicable for all claims.
It is suggested that applicant consider all prior arts made of record and the concern raise in PCT application for any future amendments or abandonment to expedite prosecution.

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Further any nsdp double patenting rejection must be over-come.
Regarding claims above , the prior art of record does not appear to teach, suggest, or provide motivation for combination for the limitations of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825